Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to a metastable beta-Ti alloy.
Group II, claims 5-6 and 8-9, drawn to a timepiece spring.
Group III, claim 7, drawn to a timepiece spring.
Group IV, claims 10-11, drawn to a balance-wheel and hairspring combination.
Group V, claim 12, drawn to a balance-wheel and hairspring combination.
Group VI, claims 13-14, drawn to a spring-barrel combination.
Group VII, claim 15, drawn to a spring-barrel combination.
Group VIII, claims 16-20, drawn to a m.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a metastable beta-Ti alloy comprising (in wt%): 24-45% Nb, 0-20% Zr, 0-10% Ta and/or 0-1.5% Si and/or less than 2% O having a crystallographic structure comprising a mixture of austenite and alpha phase and a presence of omega-phase participates the volumetric concentration of which is less than 10%, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 9,464,344.  
US '334 discloses in example 2 that "[f]or sample A2 573K, it can be seen that the inverse transformation of the martensite into austenite is almost complete, maintaining a high dislocation density.  Traces of ω phase and α phase appear by the decomposition of the β metastable phase" (col. 5, lines 55-59); thus, sample A2 573K has a crystallographic structure comprising a mixture of austenite and alpha phase and a presence of omega-phase participates the volumetric concentration of which is less than 10%.  Sample A2 573K uses "a sample A1 rolled and aged at 573K (A2 573K)" (col. 5, lines 48-49).  Sample A1 has 24 at% Nb with a balance of Ti (col. 4, lines 64-67); thus, the composition of A2 573K comprises 38 wt% Nb and 62 wt% Ti with substantially 0 wt% Zr, Ta, Si, and/or O.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0800-1600 M-F.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/Patricia L. Hailey/Primary Examiner, Art Unit 1732